Citation Nr: 0413376	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  96-43 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for a low back 
disability, currently rated 40 percent disabling.  

4.  Entitlement to an increased rating for left leg 
peripheral neuropathy, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
February 1992, including service in the Southwest Asia 
theater of operations from August 1991 to November 1991.  
Prior to this period, the veteran served on active duty with 
the United States Marine Corps for a period of approximately 
180 days in 1965, and both prior to and following his 1991-
1992 period of active duty, he performed active duty training 
and inactive duty training as a member of the United States 
Marine Corps Reserve (1965-1971) and the United States Army 
Reserve (1979-1997).  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In April 2001, the Board remanded the case for further 
development.  As will be explained below, another remand is 
necessary.  


REMAND

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in November 2000.  
Subsequently, as noted above, in April 2001, the claim was 
remanded to the RO for additional development.  
As a result of that development, in a September 2003 
supplemental statement of the case, the veteran was awarded a 
separate 10 percent rating for peripheral neuropathy of the 
left lower extremity which was found to be a separately 
ratable neurological impairment associated with his service-
connected low back disability under the new version of 
Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) and 68 Fed. Reg. 51454-51458 (August 27, 2003).  

In response to that determination, the veteran filed another 
VA Form 9 in October 2003 asserting that he was entitled to 
higher rating for the peripheral neuropathy of the left lower 
extremity.  He also checked  that he wished to be scheduled 
for a hearing before a traveling Veterans Law Judge at the 
RO.  Since the veteran has already had a hearing, the Board 
has construed this as a motion for another hearing pursuant 
to 38 C.F.R. § 20.1304.  

In considering the motion, the Board finds that good cause 
has been shown because the veteran did not have the 
opportunity to testify regarding the severity of his 
peripheral neuropathy of the left lower extremity at his 
prior hearing in November 2000, as he did not have a rating 
for that disability at that time.  Further, considerable 
evidence as to other matters on appeal has been added to the 
record since the veteran's previous hearing.  As such, the 
veteran's request for another hearing before a traveling 
Veterans Law Judge must be honored.  

The law provides that hearing before a traveling Veterans Law 
Judge shall be scheduled by the RO.  38 C.F.R. § 20.704 
(2003).  Hence, a remand is required.  

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C for the following action:  

The RO should schedule the veteran for a 
personal hearing before a traveling 
Veterans Law Judge at the RO, unless 
otherwise indicated by the veteran.  The 
veteran and his representative should be 
notified of the date and time of any such 
hearing.  Thereafter, the case should be 
handled in accordance with established 
appellate procedures.  

The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

